UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7090


ROBERT MICHAEL PHILLIPSON,

                Plaintiff - Appellant,

          v.

LARRY BRYSON, Haywood County Jail Administrator; JIM SCHICK,
Haywood County Jail Administrator/Detective,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Robert J. Conrad,
Jr., District Judge. (1:13-cv-00136-RJC)


Submitted:   February 27, 2014             Decided:   March 4, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Michael Phillipson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Michael Phillipson appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed    the   record   and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Phillipson v. Bryson, No. 1:13-cv-00136-RJC (W.D.N.C.

June 6, 2013).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument     would   not    aid   the   decisional

process.



                                                                        AFFIRMED




                                       2